COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


HECTOR KALUAKINI,


                            Appellant,

v.

ROBERTO CONTRERAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00317-CV

Appeal from the

168th District Court

of El Paso County, Texas

(TC# 2009-1291)

MEMORANDUM OPINION

 Pending before the Court is an agreed motion to dismiss this appeal pursuant to Tex. R. App.
P. 42.1(a)(2) because the parties have entered into a settlement agreement and have agreed that the
appeal should be dismissed.  We grant the motion and dismiss the appeal.  Costs of appeal will be
paid by the party incurring the same, according to the parties' agreement.  See Tex. R. App. P. 
42.1(d).

						GUADALUPE RIVERA, Justice

May 19, 2010

Before Chew, C.J., McClure, and Rivera, JJ.